In an action, inter alia, for specific performance of the covenants of certain written contracts, (1) defendants appeal from so much of a judgment of the Supreme Court, Nassau County, entered August 7, 1979, as, after a nonjury trial, directed specific performance, and (2) plaintiff cross-appeals from so much of the same judgment as (a) failed to grant judgment to him upon the guarantee executed by the individual defendant of the obligations of the corporate defendants; and (b) failed to provide that the dismissal of the second, third, fourth and fifth causes of action are "without prejudice to the institution of any further action thereon if required.” Judgment modified, on the law, by adding provisions thereto directing that (1) plaintiff may enter judgment upon the guarantee executed by the individual defendant of the obligations of defendants OPOC Computing, Inc., and American Institute of Consumer Opinion, Inc., in the event said corporate defendants fail to pay the amounts required to be paid by them pursuant to their respective agreements, and (2) the dismissal of the second, third, fourth and fifth causes of action, pleaded in the alternative in the complaint, is without prejudice to the institution of any further action thereon, if required. As so modified, judgment aifirmed, with one bill of costs to the plaintiff. The facts, which we conclude were correctly determined by the trial court, call for the additional relief requested in the notice of cross appeal. Cohalan, J. P., Margett, Martuscello and Weinstein, JJ., concur.